Hinman, J.
The right of the plaintiffs to a decree in their favor, depends upon the title which the defendant, William H. Wyllis, took to the income arising from that portion of the estate of his mother-which was vested in a trustee for his and his children’s benefit. If, as the defendants claim, the trustee under the will of Mrs. Wyllis took the entire estate, both legal arid equitable, leaving to her son nothing but such portion of the income as the trustee, in his discretion, should see fit to allow or pay over to him, from time to time, then, undoubtedly, his beneficial interest would' be so precarious as not to be susceptible of assignment; but, if he took the whole or a certain and definite portion of the income, then, to the extent of his interest in it, it .is assignable like any other property.
The clause of the will by which this trust wás created is in these words : “ I give, devise and bequeath all the rest and *605residue of my estate, wheresoever the same may be situated and of whatsoever it may consist, to my honored mother, Mrs. Betsey Lathrop, upon the special trusts following, that is to say: that the rents, profits, interest and income of said estate, after deducting necessary repairs, charges, expenses, and taxes, shall be paid by the trustee aforesaid to my said son, Wm. Henry Wyllis, semi-annually, on the first days of January and July, in each year, during his natural life, and upon his decease to go to his children or their legal representatives, and in default of such children to the right heirs of the said Wm. H. Wyllis.” The will also provides for the appointment of other trustees by the judge of probate whenever vacancies arise, and authorizes the person discharging the duties of trustee, with the approbation of the judge of probate and of said Wm. H. Wyllis, to sell any portion of the trust estate and to investthe avails in other property, if deemed best for the interest of said Wm. H. Wyllis. Since the decease of Mrs. Wyllis, most of the property has been changed and transferred into stock in certain banking institutions in the city of New York, and the counsel of the defendants make thé point that the title of the cestui que trust is to be determined by the law of New York. We do not know that the law of New York would be found to vary from our own on this subject, but, whether so or not, the claim is too clearly without foundation to require an examination of it. The trust was created under the law of Connecticut, where the testatrix and all the parties in interest resided at the time; and the property itself was then located here; and the trustees, as well as the cestui que trust, have always remained here ; and the property, having all been converted into personal estate, must follow and be subject to the law of the domicil of its owners.
Coming then to the meaning of the will of Mrs. Wyllis, it is claimed by counsel that the object of vesting the legal title to the property in trastees was to preserve it for the use of her son, so that he could neither expend or waste the principal, or aliene or anticipate the income. That her object *606was to preserve the principal of the fund is true, undoubtedly, because she has not given it to. him in' any event, but has provided that on his decease it shall go to his children or their legal representatives. But we discover nothing in the will to indicate that §he intended to place any restriction upon his title to the income, and his right to dispose of it at pleasure. On the contrary, we think it was her clear intention that her son should take an unrestricted life estate in this income. There is nothing in the whole will to indicate that she doubted the capacity of her son to manage his property with discretion and care. She gave him a considerable portion of her estate absolutely, on his arriving at the respective ages of twenty-one and twenty-five years. But she also thought proper to limit his interest in the other portion, so that the principal of it should go to his children at his decease. Surely there is nothing unusual in this. At most, it only amounts to the fact that she did not choose to give to her son her whole estate, but only such a portion of it as she thought would be a sufficient provision for him. And in respect to the income during his life, she makes its regular payment to him as certain as could well be, by providing that it should be paid him semi-annually, on the first days of January and July in each year. It was necessary to have the property vested in a trustee, in order to preserve the principal for the children and heirs to whom she intended it should eventually go; and this is all that can be said to indicate any doubt that her son would preserve the estate, if she gave it all to him absolutely. It appears clear to us, therefore, that Wm. H. Wyllis had a vested life estate in the income, which he assigned to the plaintiffs; and as it is not denied that such an interest is assignable, like any other property, at the pleasure of its proprietor, it follows that the plaintiffs are entitled to the decree of the court,to enforce the payment of it to them, according to the terms of their assignment. And as we come to this result upon the construction of Mrs. Wyllis’ will, we have no occasion to consider the question that has been made before us, as to the effect of a provision against alien*607eation—there being, upon our construction of it, no intention to impose such a restriction in the will.
In this opinion the other judges concurred.
Decree for plaintiffs advised.